Citation Nr: 0000611	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
August 1992 and had duty in Saudi Arabia from December 1990 
to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 1997 the case was remanded for 
further evidentiary development.    

During the veteran's January 1999 VA psychiatric examination 
she appeared to have raised the issue of service connection 
for headaches.  This issue is not in appellate status and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have any current psychiatric 
pathology.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for a 
nervous disorder.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, including the July 
1992 separation examination report are negative for evidence 
of a psychiatric condition.  

The veteran sought service connection for post-traumatic 
stress disorder (PTSD) in 1992.  During a December 1992 VA 
PTSD examination, she complained that she hated to work with 
other people but was working at a grocery store 28 hours a 
week.  She related several non-combat events that occurred in 
1991 and 1992.  She said she was mostly quite depressed.  Her 
concentration was quite poor.  She was taking pain pills and 
drinking wine coolers to go to sleep.  She also complained of 
headaches.  The diagnosis was adjustment disorder with 
depressed mood.

During the veteran's personal hearing in August 1993, she 
testified that things went bad while she was in service.  She 
got a divorce, had emergency surgery that led to a 
hysterectomy, broke her ankle and was being forced out of the 
service because she was being erroneously flagged for being 
too heavy.  She first noticed her depression or nervousness 
right after her separation.  The last straw was when, after 
separation, the government told her that she owed $29,000.  
She went broke and lost her house.  She was taking medication 
for her condition.

A November 1993 letter from Elliot A. Fisch, CCSW, states 
that the veteran had a major depression.  He was treating her 
twice a month and had prescribed Wellbutrin.  In February 
1994 he wrote that the veteran now seemed to have a milder 
form of depression than previously.  In August 1994 he wrote 
that she seemed to be regressing.  

A January 1999 VA psychiatric examination report states that 
the veteran stated that she was over the stress she had had 
after service.  She stated that she was fine except for her 
headaches.  On examination she was oriented in all spheres 
and was pleasant except when talking about her stressful 
period.  She denied suicidal or homicidal ideations.  There 
was no evidence of a psychosis or thought disorder.  The 
Mini-Mental Status Examination was within normal limits.  The 
examiner stated that there was no diagnosis.  

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the present case the veteran was afforded a VA psychiatric 
examination in January 1999 (the report is misdated as 
January 1990).  She stated that she was over all of her 
symptoms except the headaches and the examiner made no 
diagnoses of any nervous disorders.  

The Board has considered the veteran's testimony as well as 
the medical evidence.  However, there is no medical evidence 
of the presence of any current psychiatric pathology.  
Therefore, the veteran's service connection claim is not well 
grounded and must be denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the August 1999 supplemental statement of the case in 
which the appellant was informed that the reason for the 
denial of the claim was that there was no evidence of any 
current psychiatric disorders.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.


ORDER

The appeal of the issue of entitlement to service connection 
for a nervous disorder is denied. 



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

